Ok Petition foe Reheaeing.
Robinson, J.
It is urged by appellee’s counsel that the court erred in its opinion in this cause in not construing sections 2833 and 2838, Burns’ R. S. 1894, together as in pari materia. Section 2838, supra, does not provide for taking up animals found pasturing on the roads, commons, etc., but only for taking up animals found running at large upon such roads or commons. The opinion very clearly states what the words “running at large” mean in these statutes. Neither of the above statutes prohibits the pasturing of stock upon a road or public highwuy if the stock at the time is in the care of some one and is not running at large. In this case the stock was not running at large upon a highway, but was pasturing upon a highway while in care of the owner, so that it could not be taken up either under section 2833, or 2838, supra.
The petition for a rehearing is overruled.